As stated in the majority opinion, plaintiffs seek a declaratory judgment that the construction of additional kennels would not be an expansion of a nonconforming use that would require them to obtain a variance from the Board of Zoning Appeals. This court today holds that they must seek such a variance before they are eligible for a court order saying that they are not required to seek it.
The plaintiffs are not seeking some sort of declaration that they are entitled to a variance; they are, rather, seeking an order determining that they do not have to ask for one. To require that they must ask for one prior to being eligible for a declaration that they need not ask for one, is, it seems to me, inappropriate.